                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

WILLIE J. JACKSON                                                                     APPELLANT

V.                                                       CIVIL ACTION NO. 4:19CV00031-NBB

GUARANTY BANK & TRUST COMPANY                                                           APPELLEE


                                             ORDER

       This cause comes before the court on appeal from the United States Bankruptcy Court for

the Northern District of Mississippi. The bankruptcy court’s order of February 15, 2019, which

is the subject of this appeal, sets forth a loan repayment schedule to correct the appellant Willie

J. Jackson’s delinquency in a loan issued to him by the appellee, Guaranty Bank & Trust

Company. The appellant argues that said order erroneously requires him to pay one payment of

$3500.00 more than he owes. The record appellant submitted to this court on appeal is scant; so

the court directed the bank to address the appellant’s assertion. The bank adequately complied

by submitting additional briefing and further developing the record to include a broader picture

of the appellant’s banking transactions. This expanded record indicates that the appellant failed

to apprise the court of the full extent of his loan delinquency and the fact that payments he

asserted should be applied to later months were correctly being applied to earlier months.

Specifically, amounts the appellant asserted should have been applied to his November 2018

payment were properly applied to correct the continued delinquency of his September 2018 and

October 2018 payments.

       These facts notwithstanding, the bank has now submitted a supplemental response

acknowledging that it is willing to forgive the disputed “November 2018 payment” and “agrees

that appellant’s payments are due beginning in December 2018.” The court finds that the bank
has been extremely accommodating to the appellant, and its concession of this issue fully

resolves this appeal. The appellant shall be ordered to pay all amounts owed to the bank

accumulating from December 2018 until June 2019 within thirty (30) days of entry of an order in

the bankruptcy court in accordance with this order. If the appellant fails to comply within the

specified period, the bank may institute foreclosure proceedings immediately upon the expiration

of said period.

       As the full development of the record revealed that the bankruptcy court was not in error,

the bankruptcy court’s ruling is hereby AFFIRMED. The bank’s concession, however, results in

a necessary alteration of the bankruptcy court’s original order. This case is therefore remanded

to the bankruptcy court for entry of an order in accordance with this order.

       SO ORDERED AND ADJUDGED this 21st day of June, 2019.



                                                     /s/ Neal Biggers
                                                     NEAL B. BIGGERS, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
